DAY, J-
Epitomized Opinion
Miller, who had both legs cut off -by defendant’s train at a railway crossing in Cambridge, O., obtained a verdict and judgment in the Common Pleas for $75,000. An ordinance of the city limited the speed of trains to four miles per hour and provided that the offender should be fined not more than $15 or less than $5. The Comman Pleas had admitted this ordinance in evidence and defendant brought error proceedings, contending that the ordinance was an attempt by criminal proceedings to enforce a right given by 3781 GC-, which simply gives power to recover from any such person violating such ordinance, and therefore was invalid and inadmissible and that it was moreover unreasonable and should have been declared void. The Court of Appeals affirmed the judgment and the Supreme Court, in affirming the Court of Appeals, held:
1. 'The word “fined” as used in the ordinance merely fixed the pecuniary penalty that should be assessed for a violation of the ordinance. There was no provision as to the means by which the penalty was to be collected, such as by arrest or imprisonment. The ordinance was not in- conflict with general laws and was admissible.
2. The ordinance was not so clearly and manifestly unreasonable as to justify the court in declaring it void.
3. Defendants were not entitled to judgment as a matter of law for the reason that there was some evidence to warrant the inference that plaintiff was exercising due care.
4. The verdict in view of all the circumstances was not manifestly excessive and does not appear to have been rendered under the influence of passion or prejudice.
Marshall, C. J., and Wanamaker and Allen, JJ., concur.
Matthias, J., concurs in syllabus but not in judgment.